 AURORA GASOLINE COMPANY37discipline and transfer, following which the superintendent conductsa separate investigation.On these facts and the record as a wholewe find that the unit foremen do not possess supervisory authoritywithin the meaning of the Act, and therefore include them in theunit.'The payroll clerk, Arlene Morris, takes care of the production pay-roll only.Her work area is on the production floor, whereas thepayroll clerk for the salaried payroll works in the general office.Wefind that she is a plant clerical employee and include her in the unit.Charles Still works in the plant where he gathers up the shrinkageand seconds.He reports information pertaining thereto to the plantpayroll clerk.We include him in the unit.We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act :All production and maintenance employees at the Employer's War-ren, Pennsylvania, plant, including cafeteria employees, quality con-trol employees, outside truckdrivers, unit foremen or crew leaders,and the shrinkage and seconds man, but excluding office clerical em-ployees, the mail clerk, professional employees, guards, and supervi-sors as defined in the Act.[Text of Direction of Election omitted from publication.]7 Lampcraft Industries,Inc., et at.,127 NLRB 92. The parties stipulated at thehearing that unit foreman Frank Arnoldis a supervisor as he substitutes for the plantsuperintendent when the latter is absent from the plant,we exclude him.Aurora Gasoline CompanyandCylinder,Gas, Chemical,Petro-leum and Accessory Drivers,Helpers and Inside Employees,Local Union No. 283,of the International Brotherhood ofTeamsters,Ind.,Petitioner.Case No. 7-RC-4354.July 12,1960DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Alfred J. Morad, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].1The hearing officer's ruling, rejecting as evidence past contracts between the Employerand the Intervenor,is affirmed for the reasons stated in paragraph numbered3, infra.128 NLRB No. 3.577684-61-vol 128-4 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certainemployees of the Employer.23.The Employer and the Intervenor movedto dismissthe petitionon the ground that their current contract is a bar to an election at thistime.The Petitioner contends that the contract contains an invalidunion-security clause which does not expressly grant old nonmemberemployees the required statutory 30-day grace period, and the contracttherefore cannot operate as a bar.The Employer and the Intervenoroppose this contention, asserting that all their previous contracts con-tained valid union-security clauses, with the result that all old em-ployees were members of the Union on the effective date of the currentagreement, and therefore were not entitled to any additional 30-daygrace period under the rule announced in theCharles A. Krause Mill-ing Co.case.'Section 4 of the current contract reads as follows :As a condition of continuing employment with the Company, allemployees covered by this agreement shall have to be and remainmembers in good standing of the Union, except that new em-ployees shall have to become members of the Union no later thanimmediately after the completion of their first thirty (30) calen-dar days of employment with the Company.InKeystone Coat, Apron & Towel Supply Company, et al.,4theBoard held that contracts whose union-'securityclausesdo not ex-pressly grant old, nonmember employees the statutory 30-day graceperiod within which they are not required to join the Union will nolonger be treated as bars to elections .5 It is clear that the union-securityclauseherein does not expressly grant old, nonmember em-ployees the required 30-day grace period.Further, the Board alsodecided that no extrinsic evidence will be admissible in a representa-tion proceeding for the purpose of determining the validity of a union-security clause that does not on its face conform to the statutory re-quirements.6As no extrinsic, or external, evidence can beused, asurged by the Employer, to show that the union-security clause hereindoes, in fact, conform to the requirements of the Act, we deny theEmployer's motion to reopen the record for the purpose of receiving1011,Chemical and Atomic Workers, International Union, AFL-CIO, and its LocalNo. 11-456, herein called the Intervenor,intervened at the hearing on the basis of acontract interest3 97 NLRB 536.4121 NLRB 8805 Jbid,at page 884TheKrausecase, relied upon by the Employer and the Intervenor,was thereby overruled.6 Ibid,at page 886. AURORA GASOLINE COMPANY39the prior agreements in evidence.Accordingly, we find that the cur-rent contract between the Employer and the Intervenor is no bar to anelection at this time, and deny the motions to dismiss.4.The Petitioner seeks a unit composed of the production, process,and maintenance employees employed at the Employer's Detroit,Michigan, refinery, excluding professional, technical, administrative,secretarial, and clerical employees, guards, and supervisors.Al-though the parties are in general agreement as to the unit description,the Employer would exclude the laboratory employees, consisting ofapproximately 6 chemists and 17 technicians.The Employer wouldexclude the chemists as professional employees, and the technicians astechnical employees.Although the terms of the unit description inthe current contract and in prior contracts, purport to exclude bothprofessional and technical employees from the unit, the parties concedethat the laboratory employees have been bargained for by the Inter-venor and are covered by the present agreement, and the Petitionerwould include them in its requested unit.The laboratory employees work in a building located apart from theproduction area, punch a separate timeclock, and use a separate park-ing lot.In all other respects, their working conditions and benefitsare the same as those of production employees.The chemists are required to have at least a bachelor of sciencedegree in chemistry.They spend the major portion of their time in-vestigating and analyzing the content of unknown materials and in de-veloping quality tests used by the technicians.They rely heavily ontheir own discretion and judgment in the performance of their duties.As the work and the educational requirements of the chemists fall with-in the definition of "professional employee," as set forth in Section2(12) (a) of the Act, we find that they are professional employees.'The Employer now requires that applicants being hired as tech-nicians must have completed at least 2 years of college training or itsequivalent with particular emphasis upon their training or experiencein the field of chemistry.Although the Employer has several em-ployees who do not meet the foregoing educational requirements, therecord shows that these employees, who have been employed as tech-nicians since the 1940's, possess equivalent training.The techniciansspend the major portion of their time in the laboratory running testson the Employer's products and catalysts.The individual tests aredeveloped and standardized by the chemists, and range from thesimple "cook book" type to very complex ones. The technicians con-duct these tests without any immediate supervision, take their ownreadings, and compute the results.When deviations from the estab-lished norms occur, they refer the results to either the chemists, the4SeeWestern Electric Company, Incorporated,126 NLRB 1346 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction foreman, or the production operators involved, dependingupon the extent of deviation and the possible damage or loss that mayresult if production continues where the desired production qualityis not achieved. In performing the tests, the technicians utilize equip-ment that varies from simple to highly complex designs. On the basisof all the foregoing, we find that the record affirmatively supports afinding that all the laboratory employees are technical employees, andwe so find.'As the Employer objects to the inclusion of the technical employees,including the professionals, in the production and maintenance unit,we shall, in accord with well-established Board policy, exclude themfrom the production and maintenance unit hereinafter foundappropriate.'We find that all production, process, and maintenance employees,employed at the Employer's Detroit, Michigan, refinery, excluding allprofessional employees, technical employees, administrative em-ployees, secretarial and office clerical employees, guards, and super-visors as defined in the Act, constitute a unit appropriate for the pur-pose of collective bargaining within the meaning of Section 9 (b) ofthe Act.However, as the laboratory employees have been bargained for inthe past, and, as technicals, are entitled to separate representation,'°we shall therefore make no unit determination with respect to theseemployees at this time, but shall first ascertain their desires as ex-pressed in the elections hereinafter directed.As Section 9(b) (1) of the Act precludes the Board from includingin a single bargaining unit professional and nonprofessional em-ployees, without according to the former an opportunity of separatelyexpressing their desires respecting such inclusion, we shall place theprofessional employees in a separate voting group.We shall also direct separate elections in the following votinggroups:(a)All professional employees employed at the Employer's labora-tory located at its Detroit, Michigan, refinery, excluding all otheremployees and supervisors as defined in the Act.(b)All technicians employed at the Employer's laboratory locatedat its Detroit, Michigan, refinery, excluding all professional employeesand all other employees and supervisors as defined in the Act.ll8Humble Ott & Refining Company,115 NLRB 1485, 1488 ;United States Gypsum Com-pany,114 NLRB 1285, 12909Humble Oil & Refining Company,supra,at page 1487. See also,Litton Industries ofMaryland, Incorporated,125 NLRB 72210 Ciba Products Corporation,109 NLRB 873"The record does not indicate that the Employer employs any other technical em-ployees.Further, although the Petitioner desires to appear on any ballot involving theseemployees we have not been administratively advised as to the sufficiency of the Peti-tioner's showing of interest among the employees in each voting group,or whether the- AURORA GASOLINE COMPANY41The professional employees in voting group (a) will be asked twoquestions on their ballot :(1)Do you desire to be included withthe nonprofessional em-ployees in a unit composed of all laboratory employees at theEmployer's Detroit, Michigan, refinery?(2)Do you desire to be represented by Cylinder Gas, Chemical,Petroleum and Accessory Drivers, Helpers and Inside Employees,Local Union No. 238, of the International Brotherhood of Team-sters, Ind. ; or by Oil, Chemical and Atomic Workers, Interna-tional Union, AFL-CIO and its Local 11-456; or by neither?If a majority of the professional employees in voting group (a) vote"Yes" to the first question indicating their wish to be included in aunit with the nonprofessional technical employees they will be soincluded.Their votes on the second question will then be countedtogether with the votes of the nonprofessional voting group (b) todecide their representative for the whole unit. If, on the other hand,a majority of the professional employees in voting group (a) voteagainst inclusion, they will not be included with the nonprofessionalemployees in voting group (b).Their votes on the second questionwill then be counted separately to decide which union, if either, theywant to represent them in a separate professional unit.Our unit determination respecting the laboratory or technical em-ployees, is based in part, then, upon the results of the elections.How-ever, we now make the following findings :(1) If a majority of the professional laboratory employees votefor inclusion in a unit with the nonprofessional laboratory employees,and a majority of employees in voting groups (a) and (b) vote forrepresentation, we find that the following employees will constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All professional and nonprofessional employees employed at theEmployer's laboratory located at its Detroit, Michigan, refinery, ex-cluding all other employees and supervisors as defined in the Act.(2) If a majority of the professional employees do not vote forinclusion in the unit with the nonprofessional employees, but vote forrepresentation and, if a majority of the nonprofessional employeesIntervenor desires to represent them in separate units.Accordingly,we shall instruct theRegional Director not to proceed with the elections directed in these voting groups untilbe shall have first determined that the Petitioner has made an adequate showing ofinterest among the eligible employees in each voting group, or that the Intervenor desiresto represent them in separate units. In the event the Petitioner does not have an ade-quate showing of interest among these employees,and the Intervenor fails to notify theRegional Director,within 10 days from the date of this Direction, whether it desires torepresent them separately,we shall vacate the Direction of Elections as to these groups.In the event the Petitioner has a sufficient showing of interest among these employees,and the Intervenor fails to notify the Regional Director within 10 days from this Directionthat it desires to appear on the ballot in the elections,the Regional Director is instructedto proceed with the elections with only the name of the Petitioner appearing on the ballots. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDvote for representation, we find that the following will constituteseparate units appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:(a)All professional employees employed at the Employer's lab-oratory located at its Detroit, Michigan, refinery, excluding all otheremployees and supervisors as defined in the Act.(b)All nonprofessional employees employed at the Employer'slaboratory located at its Detroit, Michigan, refinery, excluding allother employees and supervisors as defined in the Act.(3) In the event a majority of the professional employees do notvote for inclusion in the unit with the nonprofessional employeesand vote against representation we find that the following employeeswill constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act:All nonprofessional employees employed at the Employer's lab-oratory located at its Detroit, Michigan, refinery excluding all otheremployees and supervisors as defined in the Act.(4) In all other circumstances, the Employer's laboratory em-ployees, professional and nonprofessional, shall remain unrepresented.[Text of Direction of Elections omitted from publication.]Lenox Plastics of P.R., Inc.andJuana Rodriguez de Garcia andAngelina Rivera de Pereira.Cases Nos. 24-CA-1124 and 24-CA-1127.July 13, 1960DECISION AND ORDEROn March 10, 1960, Trial Examiner David London issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action,as setforth in the copy of theIntermediateReport attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in other unfair laborpractices alleged in the complaint and recommended that such allega-tions be dismissed.Thereafter, the Respondent filed exceptions tothe Intermediate Report and a supporting brief.'1we find no merit in the Respondent's exceptions to the Trial Examiner's finding thatUnion de Empleados de Productos Plasticos y otros Similares de P.R.,Independiente, isa labor organization.The record shows that the aforesaid union was at all times mate-rial herein a labor organization within the meaning of Section 2(5) of the Act.The General Counsel filed no exception to the Trial Examiner's recommendation thatthe complaint be dismissed insofar as it alleged that Respondent discriminated againstAngelina Rivera de Pereira in violation of Section 8(a)(3) and (1).128 NLRB No. 2.